Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm in the Financial Highlights and Independent Registered Public Accounting Firm and Legal Counsel in this Registration Statement (Form N-1A) of Nicholas Equity Income Fund, Inc. filed with the Securities and Exchange Commission in this Post-Effective Amendment No. 30 to the Registration Statement under the Securities Act of 1933 (File No. 033-69804). /s/ ERNST & YOUNG LLP Chicago, Illinois July 30, 2009
